UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period :	August 1, 2016 — July 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Low Volatility Equity Fund Annual report 7 | 31 | 17 Message from the Trustees 1 Interview with your fund’s portfolio managers 3 Your fund’s performance 8 Your fund’s expenses 10 Terms and definitions 12 Other information for shareholders 13 Important notice regarding Putnam’s privacy policy 14 Trustee approval of management contract 15 Financial statements 20 Federal tax information 45 About the Trustees 46 Officers 48 Consider these risks before investing: Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company, industry, or sector. There may be times when stocks in the fund’s portfolio exhibit higher volatility than we expect, are not correlated with market movements as we expect, or underperform the markets. By selling covered call options, the fund limits its opportunity to profit from an increase in the price of the underlying portfolio securities, but continues to bear the risk of a decline in the value of these securities. The fund also risks losing all or part of the cash paid for purchasing put options. You can lose money by investing in the fund. Message from the Trustees September 11, 2017 Dear Fellow Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and geopolitical risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce some changes to your fund’s Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 8–10 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/17. See above and pages 8–10 for additional fund performance information. Index descriptions can be found on page 12. 2 Low Volatility Equity Fund Robert J. Schoen Portfolio Manager Rob is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from New York University Stern School of Business and a B.A. from Tufts University. Rob joined Putnam in 1997 and has been in the investment industry since 1990. Adrian H. Chan, CFA Portfolio Manager Adrian has an M.B.A. from The Wharton School, University of Pennsylvania, and an A.B. from Harvard University. Adrian has been in the investment industry since he first joined Putnam in 2003. How was the environment for stock market investing during the reporting period? ADRIAN U.S. stocks delivered solid returns, despite a number of political and macroeconomic concerns. The period began in August2016, in the midst of a summer rally for the U.S. stock market. As the U.S. presidential campaign began to heat up in the early fall, however, investors took a break from buying, and amid the uncertainties of the colorful presidential campaign, the market basically moved sideways. The mood changed following the surprise election of Donald Trump in early November, as investors reacted favorably in anticipation of the new administration’s pro-growth, deregulation, and tax-reform policy initiatives. Stock performance soared and major equity indexes hit record highs and delivered strong returns for the 2016 calendar year. This market rally continued into the new year and remained intact through February2017 before retreating somewhat. The Dow Jones Industrial Average surpassed the 20,000 level in February, and the U.S. bull market observed its eighth anniversary in March. The remainder of the period offered many of the same trends: low volatility, new record highs for major indexes, Low Volatility Equity Fund 3 Allocations are shown as a percentage of the fund’s net assets as of 7/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 4 Low Volatility Equity Fund and a relatively calm advance for stocks. Along with these positive factors, however, came a lower level of investor optimism about progress from Washington in implementing pro-growth, business-friendly policies. How did the fund perform during the reporting period? ROB Although the fund had a positive return, it underperformed the broader U.S. stock market, as measured by the S&P 500 Index. This is to be expected during a period in which there was very little volatility in the market. For the 12months ended July31, 2017, the fund returned 5.71%, compared with the 16.04% advance of the S&P 500 Index benchmark. The most significant factors in the fund’s underperformance for the period were stock selection and the index “put” option strategy that we employed to give the fund downside protection in the event of sharply falling stock prices. The fund’s “call-writing” strategy — which earns premiums in exchange for selling potential upside performance — also detracted, albeit to a minimal degree. While the fund’s return was well shy of its benchmark, it was within our range of expectations given our investment strategy, which favors low-volatility securities and also seeks to protect against downside risk through the use of its options overlay discipline. Could you provide more detail on the fund’s low - volatility approach? ROB As co-managers, Adrian and I run the fund on a sector-neutral basis. This means that we maintain the fund’s sector allocations in line with those of the S&P 500 Index. We do not seek to generate excess returns for the fund by overemphasizing or underemphasizing our investments in different economic sectors. Instead, we seek excess performance through the process of individual stock selection, making use of research and analysis to assemble a portfolio of low-beta, or low-risk, stocks that we believe will replicate the broad market’s performance but with lower volatility. Our strategy of investing in stocks that tend to exhibit less volatility than the broader market did not prove beneficial to the fund’s relative results during the period, nor did the fund’s options overlay strategies, which worked against us during a period when the stock market rallied to all-time highs. Can you explain the options strategies and how they affected performance? ROB The fund implements an underlying options strategy in an effort to reduce volatility in the portfolio and smooth out its long-term performance. To execute this strategy, we write (or sell) short-term index “call” options on the S&P 500. In so doing, the fund earns a cash premium, but it foregoes the potential of realizing unusually high returns in the short term, should they occur. This call-writing strategy is negatively correlated to stock returns, but can detract from relative performance when stock prices rise sharply, as they did in the market rally following the U.S. presidential election in November2016. In addition, we buy long-term index “put” options for the fund. Puts — which give us the right to sell assets at an agreed-upon price — are expensive to purchase and thus can reduce returns, but they also can provide tail-risk protection and can lower volatility enough to improve the fund’s risk-adjusted return. In essence, our dual options strategy allows us to sell some potential upside performance in order to provide greater downside protection in the event of broad losses at the index level. These options strategies proved to be a drag on the fund’s performance versus the S&P 500 Index during the 12-month period. The significant expense of buying downside Low Volatility Equity Fund 5 protection via the put-option strategy weighed heavily on the fund’s return when the market rallied. At the same time, but to a lesser extent, the fund’s call-writing strategy put a lid on realizing the full measure of the market’s gains. We actively manage our options strategies to reflect our current expectations of market volatility, and we adjust our use of these strategies based on anticipated changes with the intention of smoothing out the effects of the market’s inevitable ups and downs over time. Stock selection also held back relative performance. Could you discuss some of the stocks that detracted? ADRIAN One theme among the detractors for the period was the fund’s underweight positions, versus the benchmark, in technology stocks that performed extremely well, such as Apple and Microsoft. In addition, the fund was not invested in social media giant Facebook, another stock that rallied along with a narrow band of other large-company stocks in the technology sector. Our decision to hold a smaller weighting of these stocks than was represented in the S&P 500 Index was due to the fact that they tend to be higher-beta stocks, and thus do not fit the fund’s low-volatility strategy. Another disappointment for the period was the fund’s position in McKesson Corporation, the largest U.S. distributor of pharmaceuticals. The company, along with most of the pharmaceutical industry, has been pressured by concerns about the potential negative effects of drug pricing regulations and industry consolidation on profitability. By the close of the period, McKesson had been sold from the fund’s portfolio. What are some holdings that helped performance for the period? ADRIAN The top contributor to performance versus the benchmark was a large overweight position in semiconductor equipment and services supplier Applied Materials. The company benefited from growing demand for its products from makers of smartphones, which was reflected in strong earnings growth and solid gains in its stock price. Performance was also boosted by our decision to avoid the stock of General Electric, which performed poorly as the company dealt with challenges, including a change of leadership. Within This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6Low Volatility Equity Fund the industrials sector, we chose to focus on lower-beta stocks in industries such as defense. Also among the performance highlights were financial stocks, which advanced significantly in the post-election rally. Examples in the fund’s portfolio included an overweight position in PNC Financial Services, a regional banking company, and an out-of-benchmark position in Voya Financial, a U.S. investment, retirement, and insurance company. As the fund begins a new fiscal year, what is your outlook? ADRIAN The U.S. stock market has had an extraordinary run of strength — which could be a concern for investors as we look ahead. Major U.S. stock indexes continued to achieve record highs throughout 2016 and into 2017, and this eight-year-old bull market is a historically long one. In addition, the past six months have been characterized by historically low volatility across many measures — day to day, month to month, and quarter to quarter. The VIX Index, a key measure of stock market volatility, has shown some of its lowest readings in decades. We believe these unusually calm conditions, combined with growing concerns about stalled pro-growth legislation in Washington, could lead to a market pullback and increased volatility in the months ahead. While stocks certainly could continue their advance, we are seeing more risks that could derail market momentum. As always, we believe the fund’s low-volatility bias, combined with its options strategies aimed at smoothing out market highs and lows, will help it deliver solid, risk-adjusted returns over the longer term. Thanks for your time and insights, gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Low Volatility Equity Fund7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2017, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/17 Life of Fund Annual average 3 years Annual average 1 year Class A (3/18/13) Before sales charge 28.56% 5.92% 13.45% 4.30% 5.71% After sales charge 21.17 4.49 6.93 2.26 –0.37 Class B (3/18/13) Before CDSC 24.52 5.15 11.02 3.55 5.01 After CDSC 22.52 4.76 8.02 2.60 0.01 Class C (3/18/13) Before CDSC 24.46 5.14 10.95 3.52 4.97 After CDSC 24.46 5.14 10.95 3.52 3.97 Class M (3/18/13) Before sales charge 25.78 5.39 11.79 3.78 5.15 After sales charge 21.38 4.53 7.88 2.56 1.47 Class Y (3/18/13) Net asset value 30.01 6.19 14.36 4.57 6.03 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 7/31/17 Life of fund Annual average 3 years Annual average 1 year S&P 500 Index 74.34% 13.57% 36.29% 10.87% 16.04% Lipper Large-Cap Core Funds category average * 63.98 11.94 29.83 9.06 15.12 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, and life-of-fund periods ended 7/31/17, there were 823, 740, and 693 funds, respectively, in this Lipper category. 8Low Volatility Equity Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $12,452 ($12,252 with a contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $12,446 and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,138. A $10,000 investment in the fund’s class Y shares would have been valued at $13,001. Fund price and distribution information For the 12-month period ended 7/31/17 Distributions Class A Class B Class C Class M Class Y Number 1 1 1 1 1 Income $0.148142 $0.071955 $0.067722 $0.104123 $0.168458 Capital gains — Return of capital * 0.026858 0.013045 0.012278 0.018877 0.030542 Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 7/31/16 $10.94 $11.61 $10.77 $10.75 $10.86 $11.25 $10.95 7/31/17 11.38 12.07 11.22 11.20 11.29 11.70 11.40 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. * See page 45. Low Volatility Equity Fund 9 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/17 Life of fund Annual average 3 years Annual average 1 year Class A (3/18/13) Before sales charge 27.43% 5.82% 10.57% 3.41% 6.24% After sales charge 20.10 4.37 4.21 1.39 0.13 Class B (3/18/13) Before CDSC 23.41 5.04 8.08 2.62 5.44 After CDSC 21.41 4.64 5.12 1.68 0.44 Class C (3/18/13) Before CDSC 23.46 5.04 8.10 2.63 5.50 After CDSC 23.46 5.04 8.10 2.63 4.50 Class M (3/18/13) Before sales charge 24.78 5.31 8.94 2.90 5.78 After sales charge 20.41 4.43 5.13 1.68 2.07 Class Y (3/18/13) Net asset value 28.76 6.08 11.36 3.65 6.47 See the discussion following the fund performance table on page 8 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 7/31/16 *† 1.20% 1.95% 1.95% 1.70% 0.95% Total annual operating expenses for the fiscal year ended 7/31/16 1.32% 2.07% 2.07% 1.82% 1.07% Annualized expense ratio for the six-month period ended 7/31/17 ‡ 1.20% 1.95% 1.95% 1.70% 0.95% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 11/30/17. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. ‡ Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. 10Low Volatility Equity Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 2/1/17 to 7/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $6.11 $9.91 $9.91 $8.64 $4.84 Ending value (after expenses) $1,052.70 $1,049.60 $1,049.70 $1,050.20 $1,054.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/17, use the following calculation method. To find the value of your investment on 2/1/17, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $6.01 $9.74 $9.74 $8.50 $4.76 Ending value (after expenses) $1,018.84 $1,015.12 $1,015.12 $1,016.36 $1,020.08 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Low Volatility Equity Fund11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/ or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Low Volatility Equity Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2017, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2017, Putnam employees had approximately $501,000,000 and the Trustees had approximately $88,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Low Volatility Equity Fund13 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14 Low Volatility Equity Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2017. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous Low Volatility Equity Fund 15 years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2016. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2016. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2016. Putnam Management has agreed to maintain the 32 basis points expense limitation (reduced to 25 basis points effective September 1, 2016) until at least August 31, 2018 and to maintain the 20 basis points expense limitation until at least November 30, 2018. In addition, effective through at least November 30, 2018, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.95% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the third quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal 16 Low Volatility Equity Fund year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds Low Volatility Equity Fund17 generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on March 18, 2013, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. (“Lipper”) peer group (Lipper Large-Cap Core Funds) for the one-year and three-year periods ended December 31, 2016 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 4th The Trustees also considered that the fund seeks a total return comparable to that of the U.S. equity markets, but with lower volatility, over a market cycle (generally at least three years or more). Over the one-year and three-year periods ended December 31, 2016, there were 875 and 796 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year and three-year periods ended December 31, 2016 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the one-year and three-year periods was due in significant part to poor stock selection and the fund’s options strategies. The fund’s options strategies were successful in reducing volatility, but detracted from performance due to occasional strong market rallies. The Trustees also considered Putnam Management’s view that the fund’s underperformance was attributable to a strong market environment with limited volatility—a market environment that is unfavorable to the fund. The Trustees took into account Putnam Management’s view that the fund’s performance was largely in-line with expectations, given the prolonged bull market. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance concerns that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on Putnam Management’s willingness to take appropriate measures to address fund performance issues and 18Low Volatility Equity Fund Putnam Management’s responsiveness to Trustee concerns about investment performance, the Trustees concluded that it continues to be advisable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are fair and reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. Low Volatility Equity Fund 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 20 Low Volatility Equity Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Low Volatility Equity Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of July 31, 2017, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the four-year period then ended and the period from March 18, 2013 (commencement of operations) through July 31, 2013. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2017, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Low Volatility Equity Fund as of July 31, 2017, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 11, 2017 Low Volatility Equity Fund 21 The fund’s portfolio 7/31/17 COMMON STOCKS (97.1%)* Shares Value Aerospace and defense (5.5%) BWX Technologies, Inc. 1,210 $63,743 General Dynamics Corp. 1,345 264,064 HEICO Corp. 280 22,504 Huntington Ingalls Industries, Inc. 196 40,398 L3 Technologies, Inc. 969 169,546 Northrop Grumman Corp. 1,531 402,852 Raytheon Co. 2,647 454,675 Auto components (0.4%) Lear Corp. 744 110,253 Banks (5.7%) JPMorgan Chase & Co. 7,111 652,790 PNC Financial Services Group, Inc. (The) 3,552 457,498 Popular, Inc. (Puerto Rico) 936 39,443 SunTrust Banks, Inc. 2,698 154,568 U.S. Bancorp 3,407 179,821 Beverages (0.1%) PepsiCo, Inc. 294 34,283 Capital markets (1.1%) CME Group, Inc. 1,959 240,213 Intercontinental Exchange, Inc. 509 33,955 Chemicals (1.8%) Ecolab, Inc. 707 93,091 Scotts Miracle-Gro Co. (The) Class A 454 43,579 Sherwin-Williams Co. (The) 983 331,536 Commercial services and supplies (1.2%) Republic Services, Inc. 1,537 98,706 Waste Management, Inc. 2,614 196,442 Communications equipment (2.9%) Cisco Systems, Inc. 373 11,731 F5 Networks, Inc. † 2,128 256,956 Harris Corp. 1,524 174,452 Juniper Networks, Inc. 10,795 301,720 Containers and packaging (0.9%) Avery Dennison Corp. 1,276 118,579 Berry Plastics Group, Inc. † 1,052 58,996 Sonoco Products Co. 873 42,323 Distributors (0.2%) Pool Corp. 378 40,869 22 Low Volatility Equity Fund COMMON STOCKS (97.1%)* cont. Shares Value Diversified consumer services (0.5%) Graham Holdings Co. Class B 40 $23,696 ServiceMaster Global Holdings, Inc. † 2,219 97,547 Diversified financial services (1.4%) Berkshire Hathaway, Inc. Class B † 1,458 255,106 Voya Financial, Inc. 2,922 114,659 Diversified telecommunication services (1.6%) AT&T, Inc. 3,913 152,607 Verizon Communications, Inc. 5,531 267,700 Electric utilities (3.5%) American Electric Power Co., Inc. 2,392 168,732 Edison International 2,630 206,928 Great Plains Energy, Inc. 6,680 206,145 PG&E Corp. 3,770 255,191 Southern Co. (The) 1,482 71,032 Electronic equipment, instruments, and components (0.3%) Corning, Inc. 2,918 85,031 Energy equipment and services (0.7%) Baker Hughes a GE Co. 4,740 174,859 Equity real estate investment trusts (REITs) (4.0%) American Homes 4 Rent 2,641 60,769 Apple Hospitality REIT, Inc. 1,467 27,081 Brandywine Realty Trust 1,502 25,249 Camden Property Trust 1,025 91,943 Corporate Office Properties Trust 1,463 48,703 Empire State Realty Trust, Inc. Class A 1,098 22,937 EPR Properties 1,341 97,062 Equity Commonwealth † 813 25,675 Equity Residential Trust 3,279 223,169 Gaming and Leisure Properties, Inc. 2,531 96,026 Highwoods Properties, Inc. 954 49,150 Lamar Advertising Co. Class A 1,074 75,792 Liberty Property Trust 935 39,289 Park Hotels & Resorts, Inc. 781 21,032 Quality Care Properties, Inc. † 1,165 19,595 Retail Properties of America, Inc. Class A 3,677 48,647 Spirit Realty Capital, Inc. 7,489 59,388 Food and staples retail (2.2%) CVS Health Corp. 3,690 294,942 Sysco Corp. 4,068 214,058 US Foods Holding Corp. † 529 14,891 Walgreens Boots Alliance, Inc. 685 55,259 Low Volatility Equity Fund 23 COMMON STOCKS (97.1%)* cont. Shares Value Food products (2.1%) ConAgra Foods, Inc. 2,167 $74,198 Hershey Co. (The) 1,689 177,869 J.M. Smucker Co. (The) 1,561 190,286 Pinnacle Foods, Inc. 1,806 107,240 Health-care equipment and supplies (1.9%) Baxter International, Inc. 731 44,211 Danaher Corp. 5,092 414,947 Intuitive Surgical, Inc. † 19 17,827 Health-care providers and services (3.9%) DaVita Inc. † 196 12,697 Humana, Inc. 1,781 411,767 UnitedHealth Group, Inc. 2,497 478,950 WellCare Health Plans, Inc. † 613 108,495 Hotels, restaurants, and leisure (2.3%) Aramark 836 33,323 Marriott International, Inc./MD Class A 185 19,275 McDonald’s Corp. 3,481 540,042 Household durables (0.6%) NVR, Inc. † 56 146,185 Household products (2.2%) Colgate-Palmolive Co. 179 12,924 Kimberly-Clark Corp. 3,281 404,088 Procter & Gamble Co. (The) 1,507 136,866 Industrial conglomerates (1.6%) Honeywell International, Inc. 3,055 415,847 Insurance (3.5%) Aflac, Inc. 3,576 285,186 Allstate Corp. (The) 3,291 299,481 Aspen Insurance Holdings, Ltd. 547 26,694 Assured Guaranty, Ltd. 849 38,213 Reinsurance Group of America, Inc. 524 73,465 Travelers Cos., Inc. (The) 1,454 186,243 Internet and direct marketing retail (0.6%) Amazon.com, Inc. † 23 22,719 Liberty Expedia Holdings, Inc. Class A † 303 17,286 Priceline Group, Inc. (The) † 53 107,511 Internet software and services (2.9%) Alphabet, Inc. Class A † 305 288,378 CommerceHub, Inc. Ser. C † 1,266 22,763 eBay, Inc. † 12,212 436,335 24Low Volatility Equity Fund COMMON STOCKS (97.1%)* cont. Shares Value IT Services (5.4%) Amdocs, Ltd. 825 $55,415 Automatic Data Processing, Inc. 3,323 395,138 Broadridge Financial Solutions, Inc. 483 36,640 CoreLogic, Inc. † 1,253 57,074 Euronet Worldwide, Inc. † 573 55,358 Fidelity National Information Services, Inc. 2,863 261,163 Fiserv, Inc. † 1,428 183,498 Genpact, Ltd. 1,532 44,428 Paychex, Inc. 2,694 155,848 Vantiv, Inc. Class A † 2,243 142,543 Leisure products (0.3%) Hasbro, Inc. 741 78,457 Life sciences tools and services (0.6%) Bio-Rad Laboratories, Inc. Class A † 328 77,287 Charles River Laboratories International, Inc. † 367 36,039 Thermo Fisher Scientific, Inc. 195 34,228 Media (3.5%) CBS Corp. Class B (non-voting shares) 6,078 400,115 John Wiley & Sons, Inc. Class A 239 13,205 News Corp. Class B 985 14,480 Twenty-First Century Fox, Inc. 2,194 63,845 Walt Disney Co. (The) 3,789 416,525 Mortgage real estate investment trusts (REITs) (2.2%) AGNC Investment Corp. 8,485 179,712 Annaly Capital Management, Inc. 12,407 149,256 Chimera Investment Corp. 3,853 72,513 MFA Financial, Inc. 4,843 41,117 Starwood Property Trust, Inc. 3,560 78,462 Two Harbors Investment Corp. 4,918 48,639 Oil, gas, and consumable fuels (4.2%) Exxon Mobil Corp. 5,518 441,661 Kinder Morgan, Inc. 13,549 276,806 Marathon Petroleum Corp. 4,189 234,542 Phillips 66 1,257 105,274 World Fuel Services Corp. 947 30,626 Pharmaceuticals (7.5%) Johnson & Johnson 5,982 793,930 Merck & Co., Inc. 3,516 224,602 Pfizer, Inc. 17,639 584,909 Zoetis, Inc. 5,588 349,362 Low Volatility Equity Fund 25 COMMON STOCKS (97.1%)* cont. Shares Value Road and rail (1.6%) Landstar System, Inc. 518 $43,072 Norfolk Southern Corp. 3,321 373,878 Semiconductors and semiconductor equipment (3.5%) Applied Materials, Inc. 10,086 446,911 Texas Instruments, Inc. 5,747 467,691 Software (4.4%) Adobe Systems, Inc. † 1,384 202,742 CDK Global, Inc. 1,818 119,588 Dell Technologies, Inc. Class V † 874 56,172 Intuit, Inc. 3,202 439,346 Microsoft Corp. 2,779 202,033 Synopsys, Inc. † 1,652 126,494 Specialty retail (3.9%) Home Depot, Inc. (The) 412 61,635 Lowe’s Cos., Inc. 4,489 347,449 Ross Stores, Inc. 3,833 212,042 TJX Cos., Inc. (The) 4,971 349,511 Ulta Beauty, Inc. † 191 47,981 Technology hardware, storage, and peripherals (2.6%) Apple, Inc. 3,433 510,590 NetApp, Inc. 3,947 171,379 Tobacco (1.8%) Altria Group, Inc. 7,354 477,789 Total common stocks (cost $21,487,728) INVESTMENT COMPANIES (1.5%)* Shares Value Altaba, Inc. 1,740 $101,616 SPDR S&P rust 1,147 283,045 Total investment companies (cost $362,943) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (1.1%)* price amount Value SPDR S&P rust (Put) Jul-18/$215.00 $15,492 $72,686 SPDR S&P rust (Put) Jun-18/210.00 18,230 64,248 SPDR S&P rust (Put) May-18/210.00 16,659 49,962 SPDR S&P rust (Put) Apr-18/205.00 17,962 39,173 SPDR S&P rust (Put) Mar-18/205.00 16,570 30,765 SPDR S&P rust (Put) Feb-18/200.00 18,017 21,261 Total purchased options outstanding (cost $566,765) 26 Low Volatility Equity Fund SHORT-TERM INVESTMENTS (1.4%)* Shares Value Putnam Short Term Investment Fund 1.15% L 126,038 $126,038 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.94% P 230,000 230,000 Total short-term investments (cost $356,038) TOTAL INVESTMENTS Total investments (cost $22,773,474) Key to holding’s abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through July 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $25,873,180. † This security is non-income-producing. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $2,313 to cover certain derivative contracts. WRITTEN OPTIONS OUTSTANDING at 7/31/17 (premiums $2,790) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Aug-17/$252.50 $20,670 $2,313 Total Low Volatility Equity Fund27 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $3,163,951 $—­ $—­ Consumer staples 2,194,693 —­ —­ Energy 1,263,768 —­ —­ Financials 3,607,034 — —­ Health care 3,589,251 —­ —­ Industrials 2,545,727 —­ —­ Information technology 5,707,417 —­ —­ Materials 688,104 —­ —­ Real estate 1,031,507 —­ —­ Telecommunication services 420,307 —­ —­ Utilities 908,028 —­ —­ Total common stocks — —­ Investment companies 384,661 —­ —­ Purchased options outstanding —­ 278,095 —­ Short-term investments 356,038 —­ —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding $—­ $(2,313) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 28 Low Volatility Equity Fund Statement of assets and liabilities 7/31/17 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $22,647,436) $26,012,543 Affiliated issuers (identified cost $126,038) (Notes 1 and 5) 126,038 Cash 9,912 Dividends, interest and other receivables 27,416 Receivable for shares of the fund sold 948 Receivable for investments sold 2,790 Receivable from Manager (Note 2) 5,498 Prepaid assets 33,652 Total assets LIABILITIES Payable for shares of the fund repurchased 34,939 Payable for custodian fees (Note 2) 10,477 Payable for investor servicing fees (Note 2) 7,893 Payable for Trustee compensation and expenses (Note 2) 2,777 Payable for administrative services (Note 2) 117 Payable for distribution fees (Note 2) 2,862 Payable for auditing and tax fees 42,195 Written options outstanding, at value (premiums $2,790) (Notes 1 and 3) 2,313 Collateral on certain derivative contracts, at value (Note 1) 230,000 Other accrued expenses 12,044 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $23,715,132 Accumulated net realized loss on investments (Note 1) (1,207,536) Net unrealized appreciation of investments 3,365,584 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($5,264,644 divided by 462,502 shares) $11.38 Offering price per class A share (100/94.25 of $11.38) * $12.07 Net asset value and offering price per class B share ($700,673 divided by 62,471 shares) ** $11.22 Net asset value and offering price per class C share ($1,098,286 divided by 98,053 shares) ** $11.20 Net asset value and redemption price per class M share ($296,312 divided by 26,235 shares) $11.29 Offering price per class M share (100/96.50 of $11.29) * $11.70 Net asset value, offering price and redemption price per class Y share ($18,513,265 divided by 1,623,894 shares) $11.40 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Low Volatility Equity Fund 29 Statement of operations Year ended 7/31/17 INVESTMENT INCOME Dividends (net of foreign tax of $392) $803,634 Interest (including interest income of $1,169 from investments in affiliated issuers) (Note 5) 1,221 Securities lending (net of expenses) (Note 1) 2,123 Total investment income EXPENSES Compensation of Manager (Note 2) 200,519 Investor servicing fees (Note 2) 41,039 Custodian fees (Note 2) 24,958 Trustee compensation and expenses (Note 2) 1,858 Distribution fees (Note 2) 38,896 Administrative services (Note 2) 943 Auditing and tax fees 48,018 Blue sky expense 67,861 Other 24,463 Fees waived and reimbursed by Manager (Note 2) (104,115) Total expenses Expense reduction (Note 2) (24) Net expenses Net investment income Net realized gain on investments from unaffiliated issuers (Notes 1 and 3) 1,167,085 Net realized loss on written options (Notes 1 and 3) (27,902) Net unrealized depreciation of investments in unaffiliated issuers during the year (92,229) Net unrealized appreciation of written options during the year 4,094 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 30 Low Volatility Equity Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 7/31/17 Year ended 7/31/16 Operations Net investment income $462,562 $821,468 Net realized gain (loss) on investments 1,139,183 (966,828) Net unrealized depreciation of investments (88,135) (444,700) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (96,864) (92,157) Class B (4,570) (11,307) Class C (7,305) (13,718) Class M (4,073) (1,963) Class Y (388,322) (1,007,059) Net realized short-term gain on investments Class A — (69,818) Class B — (11,609) Class C — (13,618) Class M — (2,040) Class Y — (690,007) From net realized long-term gain on investments Class A — (56,635) Class B — (9,417) Class C — (11,047) Class M — (1,654) Class Y — (559,713) From return of capital Class A (17,562) — Class B (828) — Class C (1,324) — Class M (739) — Class Y (70,403) — Decrease from capital share transactions (Note 4) (14,985,368) (8,126,505) Total decrease in net assets NET ASSETS Beginning of year 39,936,928 51,205,255 End of year (including accumulated net investment loss of $— and $1, respectively) The accompanying notes are an integral part of these financial statements. Low Volatility Equity Fund 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized From of expenses investment value, and unrealized Total from From net realized From Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain on return Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ investments of capital­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ July 31, 2017­ $10.94­ .15­ .47­ .62­ (.15) —­ (.03) $11.38­ 5.71­ $5,265­ 1.20­ 1.33­ 47­ July 31, 2016­ 11.58­ .16­ (.24) (.24) (.32) —­ 10.94­ 7,314­ 1.20­ 1.50­ 135­ July 31, 2015­ 11.17­ .12­ .76­ .88­ (.03) (.44) —­ 11.58­ 7.91­ 4,783­ 1.20­ 1.00­ 123­ July 31, 2014­ 10.31­ .10­ .92­ 1.02­ (.16) —­ —­ 11.17­ 9.91­ 2,388­ 1.20­ .89­ 91­ July 31, 2013 † 10.00­ .02­ .29­ .31­ —­ —­ —­ —­ 10.31­ * 3,776­ .45 * .23 * 17 * Class B­ July 31, 2017­ $10.77­ .06­ .47­ .53­ (.07) —­ (.01) $11.22­ 5.01­ $701­ 1.95­ .60­ 47­ July 31, 2016­ 11.43­ .09­ (.26) (.17) (.32) —­ 10.77­ 760­ 1.95­ .85­ 135­ July 31, 2015­ 11.08­ .02­ .77­ .79­ —­ (.44) —­ 11.43­ 7.13­ 648­ 1.95­ .20­ 123­ July 31, 2014­ 10.28­ .01­ .92­ .93­ (.13) —­ —­ 11.08­ 9.11­ 264­ 1.95­ .08­ 91­ July 31, 2013 † 10.00­ (.01) e .29­ .28­ —­ —­ —­ —­ 10.28­ 2.80 * 77­ .73 * (.14) * e 17 * Class C­ July 31, 2017­ $10.75­ .06­ .47­ .53­ (.07) —­ (.01) $11.20­ 4.97­ $1,098­ 1.95­ .58­ 47­ July 31, 2016­ 11.41­ .07­ (.23) (.18) (.32) —­ 10.75­ 1,525­ 1.95­ .71­ 135­ July 31, 2015­ 11.07­ .03­ .75­ .78­ —­ (.44) —­ 11.41­ 7.04­ 642­ 1.95­ .24­ 123­ July 31, 2014­ 10.28­ (.02) .95­ .93­ (.14) —­ —­ 11.07­ 9.12­ 299­ 1.95­ (.13) 91­ July 31, 2013 † 10.00­ —­ f .28­ .28­ —­ —­ —­ —­ 10.28­ 2.80 * 65­ .73 * .01 * 17 * Class M­ July 31, 2017­ $10.86­ .08­ .47­ .55­ (.10) —­ (.02) $11.29­ 5.15­ $296­ 1.70­ .75­ 47­ July 31, 2016­ 11.48­ .10­ (.23) (.17) (.32) —­ 10.86­ 428­ 1.70­ .99­ 135­ July 31, 2015­ 11.12­ .06­ .76­ .82­ (.02) (.44) —­ 11.48­ 7.35­ 139­ 1.70­ .52­ 123­ July 31, 2014­ 10.29­ .04­ .92­ .96­ (.13) —­ —­ 11.12­ 9.34­ 157­ 1.70­ .33­ 91­ July 31, 2013 † 10.00­ —­ f .29­ .29­ —­ —­ —­ —­ 10.29­ 2.90 * 20­ .63 * .02 * 17 * Class Y­ July 31, 2017­ $10.95­ .17­ .48­ .65­ (.17) —­ (.03) $11.40­ 6.03­ $18,513­ .95­ 1.56­ 47­ July 31, 2016­ 11.59­ .21­ (.27) (.26) (.32) —­ 10.95­ 29,910­ .95­ 1.92­ 135­ July 31, 2015­ 11.19­ .15­ .76­ .91­ (.07) (.44) —­ 11.59­ 8.19­ 44,993­ .95­ 1.27­ 123­ July 31, 2014­ 10.32­ .12­ .92­ 1.04­ (.17) —­ —­ 11.19­ 10.16­ 24,539­ .95­ 1.15­ 91­ July 31, 2013 † 10.00­ .04­ .28­ .32­ —­ —­ —­ —­ 10.32­ * 25,991­ .35 * .37 * 17 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32Low Volatility Equity Fund Low Volatility Equity Fund33 Financial highlights cont. * Not annualized. † For the period March 18, 2013 (commencement of operations) to July 31, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount (Note 2): Percentage of average net assets July 31, 2017 0.32% July 31, 2016 0.21 July 31, 2015 0.20 July 31, 2014 0.53 July 31, 2013 0.58 e The net investment income ratio and per share amount shown for the period ended may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 34Low Volatility Equity Fund Notes to financial statements 7/31/17 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through July 31, 2017. Putnam Low Volatility Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachu-setts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek a total return comparable to that of the U.S. equity markets, but with lower volatility, over a market cycle (generally at least three years or more). The fund invests mainly in common stocks of large U.S. companies across all sectors. Under normal circumstances, the fund invests at least 80% of the fund’s net assets in equity investments. This policy may be changed only after 60 days’ notice to shareholders. The fund expects to allocate its investments across sectors so that the fund’s portfolio approximately reflects sector weightings across the broader equity markets. Within each sector, the fund generally focuses its investments on those stocks that Putnam Management believes are likely to have lower sensitivity to broader market or sector movements. Putnam Management refers to these stocks as “low beta” stocks. Beta is a measurement of a stock’s anticipated sensitivity to price movements in a particular market, as measured by a market or sector index. A stock with a beta higher than 1.0 is generally expected to be more volatile than the index, and a stock with a beta of less than 1.0 should be less volatile than the index and may be expected to rise and fall in price more slowly than the market or sector. Putnam Management generally emphasizes investments within each sector in low beta stocks (measured relative to the S&P 500 Index) because Putnam Management believes that, over a full market cycle (generally at least three years or more), a portfolio of low beta stocks may be able to earn investment returns comparable to market returns, but with less volatility than the market, thus earning an attractive risk-adjusted return relative to the market. The fund intends to write (sell) call options, generally on equity indices but also on individual portfolio securities. The fund sells call options to earn premium income. Selling call options may also reduce the volatility of the fund’s portfolio. The fund intends to buy put options, generally on equity indices but also on individual portfolio securities. The fund buys put options to reduce the volatility of the fund’s portfolio by protecting the fund from the impact of significant market declines. In addition to call options and put options, the fund may use derivatives, such as futures, options, warrants and swap contracts, for hedging purposes and to adjust the return and volatility characteristics of the fund’s investments. Putnam Management may also make other investments, including in derivatives, intended to protect the fund from market volatility, or to take advantage of the potential for returns from instruments that perform well during periods of market volatility. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends, as well as general market conditions, when deciding whether to buy or sell investments. As noted above, Putnam Management will also consider the fund’s overall exposure to each sector. The fund offers classA, classB, classC, classM and classY shares. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Low Volatility Equity Fund 35 The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 36Low Volatility Equity Fund To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Options contracts The fund uses options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other Low Volatility Equity Fund37 securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,313 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At July 31, 2017, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: 38Low Volatility Equity Fund Loss carryover Short-term Long-term Total $1,179,432 $— $1,179,432 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from nontaxable dividends, and from distributions in excess. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $38,573 to decrease accumulated net investment loss, $59,791 to decrease paid-in capital and $21,218 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $4,061,643 Unrealized depreciation (718,838) Net unrealized appreciation 3,342,805 Capital loss carryforward (1,179,432) Cost for federal income tax purposes $22,795,776 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.624% of the fund’s average net assets. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2018, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.95% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $671 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $103,444 as a result of this limit. Low Volatility Equity Fund 39 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $8,478 ClassM 538 ClassB 894 ClassY 29,591 ClassC 1,538 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $24 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $20, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 40Low Volatility Equity Fund The fund has adopted distribution plans (the Plans) with respect to the following share classes pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $16,639 ClassB 1.00% 1.00% 7,052 ClassC 1.00% 1.00% 12,029 ClassM 1.00% 0.75% 3,176 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,550 and $39 from the sale of classA and classM shares, respectively, and received $2,411 and $10 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $14,800,621 $30,748,482 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $89,884 $15,730 Options opened 490,150 136,371 Options exercised — — Options expired (456,138) (115,273) Options closed (103,226) (34,038) Written options outstanding at the end of the reporting period $20,670 $2,790 Low Volatility Equity Fund 41 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 145,291 $1,579,852 545,058 $5,774,911 Shares issued in connection with reinvestment of distributions 9,624 103,652 20,087 213,723 154,915 1,683,504 565,145 5,988,634 Shares repurchased (361,076) (3,964,645) (309,691) (3,311,506) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 8,987 $96,378 22,340 $241,248 Shares issued in connection with reinvestment of distributions 506 5,398 3,070 32,332 9,493 101,776 25,410 273,580 Shares repurchased (17,591) (186,421) (11,551) (122,875) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 23,233 $249,229 122,039 $1,274,980 Shares issued in connection with reinvestment of distributions 790 8,416 3,652 38,382 24,023 257,645 125,691 1,313,362 Shares repurchased (67,830) (725,758) (40,113) (420,709) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 10,937 $119,987 27,915 $289,290 Shares issued in connection with reinvestment of distributions 449 4,812 534 5,657 11,386 124,799 28,449 294,947 Shares repurchased (24,579) (272,574) (1,099) (12,176) Net increase (decrease) YEAR ENDED 7/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 196,809 $2,111,136 337,806 $3,586,143 Shares issued in connection with reinvestment of distributions 42,591 458,706 144,925 1,542,000 239,400 2,569,842 482,731 5,128,143 Shares repurchased (1,346,972) (14,573,536) (1,634,131) (17,257,905) Net decrease 42Low Volatility Equity Fund At the close of the reporting period, Putnam Investments, LLC owned 1,114 classM shares of the fund (4.2% of classM shares outstanding), valued at $12,577. At the close of the reporting period, two shareholders of record owned 20.1% and 25.4% respectively, of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and fair Fair value as Purchase Sale Investment value as Name of affiliate of 7/31/16 Cost Proceeds Income of 7/31/17 Short-term investments Putnam Cash Collateral Pool, LLC * $439,259 $6,739,505 $7,178,764 $1,951 $— Putnam Short Term Investment Fund ** 116,905 8,695,202 8,686,069 1,169 126,038 Total Short-term investments * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1). Investment income shown is included in securities lending income on the Statement of operations. There were no realized or unrealized gains or losses during the period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $130,000 Written equity option contracts (contract amount) (Note 3) $45,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Equity contracts Investments $278,095 Payables $2,313 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Low Volatility Equity Fund 43 Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $(1,615,446) $(1,615,446) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts $319,293 $319,293 Total Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Citibank, N.A. Deutsche BankAG JPMorgan Chase Bank N.A. Total Assets: Purchased options **# $197,368 $— $80,727 $278,095 Total Assets $— Liabilities: Written options # — 2,313 — 2,313 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received $120,000 $— $80,727 (pledged) †## Net amount $77,368 $(2,313) $— ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. 44 Low Volatility Equity Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, a portion of the fund’s distribution represents a return of capital and is therefore not taxable to shareholders. The Form 1099 that will be mailed to you in January 2018 will show the tax status of all distributions paid to your account in calendar 2017. Low Volatility Equity Fund45 46 Low Volatility Equity Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2017, there were 103 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Low Volatility Equity Fund 47 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Susan G. Malloy (Born 1957) Executive Vice President, Principal Executive Officer, Vice President and Assistant Treasurer and Compliance Liaison Since 2007 Since 2004 Director of Accounting & Control Services, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Mark C. Trenchard (Born 1962) Since 2011 Vice President and BSA Compliance Officer General Counsel, Putnam Investments, Since 2002 Putnam Management, and Putnam Retail Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management James F. Clark (Born 1974) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2016 Vice President, Director of Proxy Voting and Corporate Chief Compliance Officer, Putnam Investments Governance, Assistant Clerk, and Assistant Treasurer and Putnam Management Since 2000 Michael J. Higgins (Born 1976) Denere P. Poulack (Born 1968) Vice President, Treasurer, and Clerk Assistant Vice President, Assistant Clerk, Since 2010 and Assistant Treasurer Since 2004 Janet C. Smith (Born 1965) Vice President, Principal Financial Officer, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 48 Low Volatility Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Michael J. Higgins Putnam Investment Jameson A. Baxter, Chair Vice President, Treasurer, Management, LLC Kenneth R. Leibler, Vice Chair and Clerk One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Janet C. Smith Barbara M. Baumann Vice President, Investment Sub-Advisor Katinka Domotorffy Principal Financial Officer, Putnam Investments Limited Catharine Bond Hill Principal Accounting Officer, 57–59 St James’s Street Paul L. Joskow and Assistant Treasurer London, England SW1A 1LD Robert E. Patterson George Putnam, III Susan G. Malloy Marketing Services Robert L. Reynolds Vice President and Putnam Retail Management Manoj P. Singh Assistant Treasurer One Post Office Square Boston, MA 02109 Officers Mark C. Trenchard Robert L. Reynolds Vice President and Custodian President BSA Compliance Officer State Street Bank and Trust Company Jonathan S. Horwitz Nancy E. Florek Executive Vice President, Vice President, Director of Legal Counsel Principal Executive Officer, Proxy Voting and Corporate Ropes & Gray LLP and Compliance Liaison Governance, Assistant Clerk, and Assistant Treasurer Independent Registered Public Robert T. Burns Accounting Firm Vice President and Denere P. Poulack KPMG LLP Chief Legal Officer Assistant Vice President, Assistant Clerk, and Assistant Treasurer James F. Clark Vice President and Chief Compliance Officer This report is for the information of shareholders of Putnam Low Volatility Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Ms. Baumann and Mr. Singh qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2017	$41,969	$ — $3,800	$ — July 31, 2016	$36,124	$ — $3,700	$ — For the fiscal years ended July 31, 2017 and July 31, 2016, the fund's independent auditor billed aggregate non-audit fees in the amounts of $3,800 and $3,700 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
